Citation Nr: 0940943	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1979 to 
November 1981 and from December 1981 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the Veteran was denied 
a claim for service connection for a cardiovascular 
disability.  

In December 2004, this claim was transferred to the St. 
Petersburg, Florida RO after the Veteran moved.  

In November 2006, October 2007, and February 2009 the Board 
remanded this claim for further development.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has a cardiovascular disability that is related to 
his service.  


CONCLUSION OF LAW

A cardiovascular disability was not incurred or aggravated 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I Duties to Notify and to Assist 

In a June 2003 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  A 
September 2006 letter informed the Veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively 
in the processing of his claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  

In June 2007, the Veteran submitted a statement regarding 
treatment for chest pains and a mitral valve prolapse.  He 
also sent authorizations for consent and release.  These 
documents showed the Veteran had a new address.  The October 
2007 Board remand shows that with any necessary assistance 
from the Veteran, RO was to attempt to obtain hospital 
records from Petoskey Hospital in Petoskey, Michigan; 
Brunswick Naval Hospital in Brunswick, Maine; and Leesburg 
Hospital in Leesburg, Florida.  Correspondence in the claims 
file shows communications were sent to the wrong address of 
the Veteran.  The February 2009 Board remand stated that the 
RO was to send communications to the Veteran's corrected 
address.  The claims file reflects that the RO sent a records 
request to the Brunswick Naval Hospital in Brunswick, Maine 
and received a March 2009 negative response (a 1983 emergency 
treatment record from a private hospital in Brunswick Maine 
was found in the Veteran's service treatment records).  The 
RO re-sent inquiries to the Veteran's new address and did not 
receive any returned mail.  The Veteran did not respond to 
the RO for requests for additional information.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  This 
claim has been remanded three times in an attempt to gather 
additional evidence.  The Court of Veterans Appeals has held 
that normally it is the burden of the Veteran to keep VA 
apprised of his whereabouts.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  "If he does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  Id.  Here, service treatment records have been 
associated with the claims file.  All reasonably identified 
and available medical records have been secured.  The Veteran 
received a medical examination in conjunction with his claim.  
The Board finds that the duties to notify and assist have 
been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for certain diseases, such as 
cardiovascular disease, may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  Specifically, 38 U.S.C.A. 
§ 1112(b)(3)(L) provides for atherosclerotic heart disease or 
hypertensive heart disease and their complications, including 
a heart attack.  This presumption operates even though there 
is no evidence of such disease during the period of service.  
Id.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113.  

III. Analysis

The Veteran contends that he has a cardiovascular disability 
(claimed as "chest pain/mitral valve prolapse") that is 
related to service.  He stated in his notice of disagreement 
that he was treated for this condition several times in 
several different places over the years.  

Emergency care and service treatment records from October 
1983 shows the Veteran complained of chest pressure with a 
swollen feeling in his hands.  The assessment was atypical 
chest pain with a murmur consistent with aortic stenosis.  
Myocardial ischemia was to be ruled out.  The assessment was 
atypical chest pain with murmur consistent with aortic 
stenosis.  Myocardial ischemia was to be ruled out; he was 
referred to a local emergency room.  A physician's report 
from a private hospital showed that electrocardiogram report 
(EKG) was unremarkable.  The diagnosis was indeterminate 
retrosternal discomfort with right hand discomfort of 
indeterminate cause.  Possibilities were esophageal 
irritation and early pericarditis.  

The Veteran received an unremarkable physical for the 
Survival, Evasion, Resistance and Escape (SERE) program in 
May 1984.  A dental health questionnaire from July 1984 shows 
the Veteran checked "heart murmur."  A March 1985 treatment 
record notes the Veteran's history of the emergency room 
treatment in October 1983 and notes that since that time his 
history was unremarkable with occasional exertional dyspnea 
with chest pain.  The Veteran was noted to be a smoker.  The 
assessment was a heart murmur.  A March 1985 radiographic 
report (X-ray) reads: "negative chest."  Another record 
from this time shows a normal pulmonary function test.  An 
internal medical clinic note from March 1985 shows an 
assessment of a systolic flow murmur with no evidence of 
aortic stenosis.  He was fit for active duty.  

A November 1985 consultation record shows a heart murmur was 
noted in the past, along with the full evaluation by internal 
medicine in May 1985.  No prophylaxis for routine dental care 
was needed as the Veteran had an innocent flow murmur.  The 
Veteran's November 1985 separation examination noted the 
same.  

A June 2003 private record shows the Veteran reported a 
mitral valve prolapse in 1984 and treatment received from 
1986 to 1993.  He said he stopped taking medication for it in 
1993.  

In October 2003, the Veteran received a VA examination for 
the heart.  The claims file was reviewed and noted in detail.  
The Veteran stated that in 1995 he was diagnosed with mitral 
valve prolapse at a private hospital and was started on 
medication.  He discontinued the medication because he had no 
funds to pay for it.  The Veteran reported that he still 
occasionally had episodes of mid-sternal chest pain which 
would occur at rest or when under emotional stress.  It did 
not radiate into the left arm as it used to and recurred 
every one or two months.  

Under the Veteran's social history, the examiner noted that 
the Veteran had been smoking a pack of cigarettes a day for 
25 years.  Prior to 1986 he was a heavy drinker.  He quit 
drinking alcohol in 1986.  

Physical examination revealed a normal EKG.  A multi-gated 
acquisition scan showed a normal chamber size.  An X-ray was 
unremarkable.  Other tests were all within normal limits.  
The assessment was mitral valve prolapse by history with no 
current evidence of any cardiac abnormality.  The calculated 
left ventricular ejection fraction was normal.  He also had 
atypical chest pain and chronic tobacco dependency.  

An August 2006 report of contact with RO shows that the 
Veteran reported having a recent heart attack and stated he 
was just released from the hospital.  

The Board finds that service connection for a cardiovascular 
disability is not warranted.  While the Veteran was diagnosed 
with a heart murmur while in service, this condition was 
considered non-disabling and did not result in a diagnosis of 
chronic cardiovascular disease.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds that the Veteran is competent to attest to 
his symptoms and to relate his medical history.  As a lay 
person, however, he is not competent to render an opinion as 
to the cause or etiology of any current disorder because he 
does not have the requisite medical expertise.  See, Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Veteran's 
report of past diagnoses and treatment for cardiovascular 
disease does not carry the same weight as the actual 
diagnoses and medical records themselves.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
To the extent, the Veteran is claiming that cardiovascular 
disease had its onset in service and continued following 
active duty; this is not consistent with the evidence 
reflecting that he had a heart murmur in service which was 
not determined to be a symptom of cardiovascular disease and 
on examination in October 2003, no chronic cardiovascular 
disease was found.  Even if the Veteran subsequently 
exhibited a cardiovascular disease (and again there is no 
record of this in the claims folder), there is no competent 
evidence associating any current disability with service.  
The Board finds the weight of the evidence is against the 
claim.  

There is no showing that any current cardiovascular 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  As a result, the presumption is not applicable.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The preponderance of the evidence is against the Veteran's 
claim for service connection for a cardiovascular disability.  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a cardiovascular disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


